Citation Nr: 0503422	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1966 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
hearing loss and tinnitus.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that 
the appellant does not have a current hearing loss 
disability.

2.  Hearing loss was not incurred or aggravated by any 
incident of active military service.

3.  The medical evidence shows that the appellant's mild 
tinnitus is not related to disease or injury incurred during 
active military service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  The appellant did not incur bilateral tinnitus as a 
result of his active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claims of entitlement to 
service connection for hearing loss and tinnitus.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claims, 
and the responsibility for obtaining it, by letters dated in 
March 2002 and January 2004.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The appellant was also advised in the March 2002 and January 
2004 letters that he should submit any additional information 
or evidence regarding his claims, or advise VA as to its 
whereabouts, thus in satisfaction of the fourth element of 
the Pelegrini inquiry.  

The Board notes in passing that the July 2002 rating decision 
on appeal, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and multiple supplemental 
correspondence, also adequately informed the appellant of the 
types of evidence needed to substantiate his claims.  The 
March 2002 and January 2004 VCAA letters also specifically 
addressed the legal requirements of a service connection 
claim.  Therefore, the Department's duty to notify has been 
fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the March 2002 duty to assist letter was 
provided to the appellant prior to the initial adjudication 
of his claims in July 2002.  However, the January 2004 VCAA 
notification letter was provided to the appellant after the 
initial adjudication of his claims in July 2002.  As such, 
recent case law suggests that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although the timing of the VCAA 
notification in this case only partially complies with the 
explicit requirements of Pelegrini, the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
defect in the timing of the VCAA notice.  Furthermore, the 
Court left open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claims.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claims.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained the appellant's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains VA examination records 
and the appellant's own contentions.  As such, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  At every stage of the 
process, the appellant was informed of the information needed 
to substantiate his claims, and VA has obtained all evidence 
identified by the appellant.  Therefore, the Board finds that 
all indicated medical records have been obtained and the 
appellant has not referenced any outstanding records or 
information that he wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded a VA 
examination in February 2004 with respect to the issues here 
on appeal.  Thus, as discussed in further detail below, the 
Board finds that there exists sufficient evidence to render a 
decision in this case and a VA reexamination is not necessary 
under the circumstances of this case.

In summary, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Service Connection for Hearing Loss & Tinnitus

The appellant in this case seeks service connection for 
hearing loss and tinnitus.  Having carefully considered the 
appellant's claims in light of the record and the applicable 
law, the Board is of the opinion that the clear preponderance 
of the evidence is against the claims and the appeal will be 
denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a) (2004).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to the appellant's claim of entitlement to 
service connection for hearing loss, VA has specifically 
defined what is meant by a "disability" for purposes of 
service connection.  38 C.F.R. § 3.385 (2004).  ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.").  

The Board has thoroughly reviewed all of the evidence of 
record, including service medical and personnel records, VA 
examination records, and the appellant's own contentions with 
respect to the existence of any current hearing loss.  
However, competent and credible evidence of record, in the 
form of VA audiological examination records dated in February 
2004, shows that the appellant's hearing is "within normal 
limits" and his speech recognition scores were "100% 
bilaterally utilizing Maryland CNC recorded voice lists."  
The February 2004 VA audiological examiner's findings also 
specifically included the following:


500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Right
15 
decibels
10 
decibels
10 
decibels
15 
decibels
25 
decibels
Left
10 
decibels
10 
decibels
20 
decibels
25 
decibels
25 
decibels

Therefore, the Board finds that the appellant's VA 
audiological examination records show that he does not have a 
current hearing loss disability in accordance with the 
requirements of 38 C.F.R. § 3.385 (2004).  As such, service 
connection for hearing loss is not warranted and there exists 
no reasonable that could be resolved in the appellant's 
favor.  38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

The Board additionally notes that, although the appellant 
nevertheless contends that he has a current hearing loss 
disability, the appellant is a layperson without medical 
training and he is simply not qualified to render medical 
opinions as to maters such as diagnosis and etiology of 
disorders and disabilities, and his opinion is not competent 
medical evidence and is entitled to no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

With respect to the appellant's claim of entitlement to 
service connection for tinnitus, the Board notes that the 
appellant's February 2004 VA audiological examination records 
show that he is currently diagnosed with "mild tinnitus."  
Therefore, the Board finds that the appellant has the current 
disability of tinnitus.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's service medical records are 
devoid of any indication of in-service treatment for or 
diagnosis with any hearing disability, to include tinnitus.  
For example, the appellant's July 1966 service entrance 
examination records and August 1970 service discharge 
examination records indicate that the appellant's ears were 
"normal".  Moreover, the appellant's in-service audiogram 
results dated in June 1969 similarly show the absence of any 
tinnitus.  The Board also notes that the appellant 
specifically indicated in his September 1966 and August 1970 
Reports of Medical History that he did not have any past or 
present "ear, nose or throat trouble" or any "hearing 
loss".

Accordingly, the appellant's service medical records do not 
show either an in-service ear injury or an in-service 
diagnosis with tinnitus.  Therefore, as previously discussed, 
the first evidence of a tinnitus was in February 2004, or 
several decades after the appellant's discharge from active 
service.

Even assuming that such a service-incident element could be 
found, there is no competent and credible medical evidence 
indicating that the appellant's tinnitus disability has a 
nexus to service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).

As previously indicated, the Board has thoroughly reviewed 
all of the evidence of record and notes that the only 
evidence of record that addresses the existence of a causal 
connection between his current tinnitus disability and his 
active military service are his own lay statements and VA 
examination records dated in February 2004.  With respect to 
the appellant's contentions that his tinnitus disability is 
related to service, the Board reiterates that the appellant 
is a layperson without medical training, and is simply not 
qualified to render medical opinions as to maters such as 
diagnosis and etiology of disorders and disabilities, and his 
opinion is entitled to no weight or probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

In contrast, the February 2004 VA audiological examiner is 
medically qualified to render an opinion as to the nature and 
etiology of the appellant's tinnitus disability.  For 
example, the February 2004 VA examiner specifically concluded 
that "it is less than likely that the [appellant's] tinnitus 
is a result of military service."  The Board additionally 
notes that the aforementioned VA examiner's opinion was 
predicated upon "review of the patient's 'C' file" as well 
as a contemporaneous physical examination of the appellant.  
Therefore, in the absence of competent evidence of a causal 
nexus between his tinnitus and service, the appellant is not 
entitled to service connection for such disability.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for hearing loss and tinnitus.  As such, 
that 


doctrine is not applicable in the instant appeal and his 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


